DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  2, 5, 7, 8 and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolka et al. (US 20170116729 A1) hereinafter referred to as Stolka.
Claim 1, Stolka discloses A method for using an augmented reality (AR) headset to co-localize an image data set and a medical implement that has one or more optical codes, comprising: 
detecting visual image data of a portion of a body of a person (patient 150) and the medical implement using an optical sensor of the AR headset; using an optical sensor (camera 100) of the AR headset (AR headset using the same concept as hand held unit 160; Fig. 1; [0063], 'the one or more cameras 100 observe a patient 150 or sections of said patient within one or more viewing cones 120 of the one or more cameras 100. Within a viewing cone, there may be one or more markers 220 or interventional tools 130. The markers 220 can be of one or more of the following kinds, and may be attached to the patient or be previously present: self-identifying visual markers 630, multi-modality markers 640, marker strips 650, [0035], 'these markers may include one or more of the following types: stick-on markers with self-identifying features (e.g., bar codes, QR codes, or April tags)'; therefore the camera 100 can receive visual images of the patient 150 and the surgical tools 130, and including any markers 220 placed on the patient 150 and/or surgical tools 130)
identifying one or more optical codes associated with the body of the person and the medical implement (surgical tools 130), wherein an optical code on a body of the person is located in a fixed position relative to an image visible marker; 
aligning the image data set with the body of the person using one or more optical codes on the body of the person as viewed through the AR headset and using the fixed position of the image visible marker with respect to the optical code as referenced to a representation of the image visible marker in the image data set; (130; Fig. 1; [0078], 'Using one or more cameras 100 or other light-sensitive devices, the interventional environment may be observed, possibly including views of the patient 150 or interventional tools 130, either of which may be adorned with attached markers 220 or other visible features 220 that remain stationary relative to their respective objects'; [0035], 'these markers may include one or more of the following types: stick-on markers with self-identifying features (e.g., bar codes, QR codes, or April tags)'; therefore the camera 100 can receive visual images of the patient 150 and the surgical tools 130, both of which may include markers 220 placed on them) and 
determining a position of the medical implement with respect to the body of the person using one or more optical codes on the medical implement and the body of the person to enable (160; Fig. 1;[0066], 'The image processing unit 11 0 may execute instructions for tracking markers, needles, and/or surgical tools (e.g.,interventional tools 130) ... For the specific example of a tracked tool 130 intersecting an observation region of cameras 100, there will be a certain segment of tool 130 physically contained within the region. The orientation of this segment relative to defined targets can be computed by the image processing unit 11 0 based on the tracking and registration information between cameras 100, tool 130, and/or secondary 3D image data 170, and be used as an input for tool tracking'; [0078], 'Using one or more cameras 100 or other light-sensitive devices, the interventional environment may be observed, possibly including views of the patient 150 or interventional tools 130, either of which may be adorned with attached markers 220 or other visible features 220 that remain stationary relative to their respective objects'; the surgical tool 130, having its own marker 220, can be tracking for position with respect to the other markers 220 using the camera 100 and image processing unit 110)

2, Stolka discloses The method of claim 1, further comprising providing a visual indicator, a virtual tool, a virtual guidance system, a virtual highlight, a virtual procedural track, a graphical highlight of targeted anatomy, a graphical highlight of pathology, a graphical highlight of critical structures to avoid, or annotations on the image data set to guide positioning and orientation of the medical implement with respect to the body of a patient using the AR headset. (160; Fig. 1 shows the targeted anatomy in display 230; [0066], 'The image processing unit 110 may also track the tool; [0077], 'With an image processing unit 110, it is possible to compute enhanced images from such secondary image data sets 170 that highlight or correspond to certain aspects of an interventional situation, such as the relative orientation of anatomical features, when observed from certain viewing directions'; [0079], 'these tool positions may be used to provide overlaid guidance information on the enhanced images, e.g. by drawing one or more of lines, boxes, cylinders, dots, or circles that correspond to 2D projections of the tool positions onto the enhanced images, indicating the relative poses of the tools and the secondary image data sets'; display a representation of the tool in the display 230 as the tool is being tracked; indicate a tool tip in the display 230'; the tool tip is a visual indicator)

5, Stolka discloses The method of claim 1, further comprising displaying a graphical virtual implement to allow alignment of a visible implement and virtual implement. (Fig. 10; [0078], 'Using one or more cameras 100 or other light-sensitive devices, the interventional environment may be observed, possibly including views of the patient 150 or interventional tools 130, either of which may be adorned with attached markers 220 or other visible features 220 that remain stationary relative to their respective objects'; [0084], 'In 1040, to allow for correct registration initialization, image processing unit 110 may compute a proposed anchor marker position 280 for, and may permit setting a virtual position for, an on-screen "anchor marker" 290 that roughly defines later orientation and position of a corresponding surface location on the patient 150. This anchor marker position may be extracted from the 3D image data set (if present as an "early marker") or initialized heuristically (e.g. "on the top center of the patient") for later attachment to the patient by the operator (as a "late marker"), approximately according to the defined on-screen position'; [0094], 'In 1094, tools 130 relative to cameras 100 may continue to be observed. From 1094, flow may move to 1096'; [0095], 'enhanced images 810 from image data 170 and marker/camera/tool positions may be computed'; [0096], 'If such a local optimum is later determined by the operator to be inaccurate (e.g. based on the resulting overlay positions, as described below), the registration can be re-initialized by on-screen modification of the virtual anchor marker 290 or by re-positioning the actual anchor marker 220. Continuous marker or feature detection in the camera images by the image processing unit 110 localizes the one or more cameras 100 relative to the markers 220 or features, and thus to the marker mesh 500, and thus to the registered secondary 3D image data set 170. The image processing unit 11 0 may detect tools 130 and their poses in the acquired camera images'; therefore virtual markers 290 can be used with the actual markers 220 attached to tool 130 to determine if the positioning is accurately aligned or not)

7, Stolka discloses The method of claim 1, wherein the medical implement is a medical instrument, a trocar, a catheter, a needle, orthopedic hardware, or a surgical implant. ([0074], 'a tool 130 (e.g. needle or surgical instrument)').

8, Stolka discloses The method of claim 1, further comprising mapping a contour of the medical implement using one or more optical codes as a starting reference point. (one of marker 220 can be a bar or QR code) as a starting reference point ([0066], 'The image processing unit 11 0 may also track the tool; display a representation of the tool in the display 230 as the tool is being tracked;
indicate a tool tip in the display 230 ... For the specific example of a tracked tool 130 intersecting an observation region of cameras 100, there will be a certain segment of tool 130 physically contained within the region. The orientation of this segment relative to defined targets can be computed by the image processing unit 110 based on the tracking and registration information between cameras 100, tool 130, and/or secondary 3D image data 170, and be used as an input for tool tracking'; [0074], 'tracking of a tool 130 (e.g. needle or surgical instrument) may be accomplished through one or more visible features on the tool'; [0078], 'Using one or more cameras 100 or other light-sensitive devices, the interventional environment may be observed, possibly including views of the patient 150 or interventional tools 130, either of which may be adorned with attached markers 220 or other visible features 220 that remain stationary relative to their respective objects. Based on these observations of objects or features, the position of the cameras 450 may be tracked in an object or feature coordinate system as measured from a reference position'; therefore, the tool 130 can use a marker 220 as a reference point, and the shape and features of the tool can be mapped and tracked).

9, Stolka discloses The method of claim 1, further comprising retrieving the image data set automatically for the body of the person using one or more optical codes on the body of the person. (150;
Fig. 1; [0032], 'The contributions of the current invention center on improvements to the workflow of image-guided interventions-specifically relating to simple and optimal application of markers for establishing and maintaining registration with secondary image data; real-time acquisition and reconstruction of said markers and patient surfaces; automatic registration methods utilizing said markers and surfaces'; [0035], 'To ensure correct system operation under these circumstances, additional markers may be introduced into the environment. Depending on the embodiment of the current invention, these markers may include one or more of the following types: stick-on markers with self-identifying features (e.g., bar codes, QR codes, or April tags)'; [0037], 'Markers may also be included in secondary image data sets. Although not required for automatic registration, these markers may be extracted automatically as well. With the strong priors of known marker geometry (shape) and marker location (on the surface of the patient), the image data may be analyzed to search for marker placement and orientation'; image registration and retrieval can be performed automatically in conjunction with scanning the markers 220)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolka, in view of Gibby et al. (US 9980782 B1) hereinafter Gibby (Also published as US 2019/0365498).Regarding Claim 3, Stolka failed to explicitly disclose retrieving a patient's information using the optical code associated with the portion of the body of the person; and displaying the patient's information through the AR headset to validate a correct patient and correct body part is receiving a medical procedure.
Gibby is in the field of augmented reality for medical procedures (Title and Abstract) and teaches retrieving a patient's information using an optical code (augmentation tag 118) associated with a portion of a body of a person (patient anatomy 116; Fig. 1, though Fig. 4 can also be used; col. 2, Ins. 44-50, 'The present technology provides augmented reality tags to more accurately identify patient anatomical structures. Patient identifiers (e.g., physical identifiers)
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Stolka with the teaching of Gibby for the purpose of displaying patient information and validating the patient and body part as being correct, thereby ensuring the outcome is not a poor one (Gibby; col. 2, Ins. 37-60), which saves time and money that would result from incorrect procedures.
Stolka fails to explicitly disclose confirming that a correct patient is in the medical procedure based on a correct alignment of a surface of the body of the patient aligning with a surface of the image data set; and confirming that a correct portion of the body and a correct medical implement are in the medical procedure using the one or more optical codes.
Gibby is in the field of augmented reality for medical procedures (Title and Abstract) and teaches confirming that a correct patient is in a medical procedure based on a correct alignment of a surface of a body of a patient (patient anatomy 510) aligning with a surface of an image data set (Fig. 5; col. 9, Ins. 24-44, 'An acquired medical image 524 associated with the patient anatomy can then be retrieved as defined by the patient marker 530 and the patient anatomy 510. The acquired medical image 540 can be aligned with the patient anatomy 510 using the morphometric measurements and confirmed morphometric measurements. The system may include an AR headset 542 that is configured to project the acquired medical image 522 and the augmentation tag(s) 524 onto semi-transparent lenses in the AR headset to form a single graphical view which is overlaid 540 on the patient anatomy being viewed by the user or
medical professional using the AR headset. . .This way the doctor can be assured that the right patient and correct physical structure (correct leg or arm, etc.) 
It would have been obvious to one of ordinary skill in the art before the filing the invention to modify Stolka with the teaching of Gibby for the purpose of confirming the correct patient, body part, and instrument are being used, thereby ensuring the surgical 
Gibby is in the field of augmented reality for medical procedures (Title and Abstract) and teaches retrieving patient data for display in an AR headset (AR headset 112) using the one or more optical codes (augmentation tag 118; Fig. 1, though Fig. 4 can also be used; col. 2, Ins. 44-50, 'The present technology provides augmented reality tags to more accurately identify patient anatomical structures. Patient identifiers (e.g., physical identifiers) that are affixed to the patient may also be captured and the patient identifiers may be used to load related acquired medical images and augmented reality tags for a patient procedure. Examples would be bar codes, QR codes'; col. 8, Ins. 4-28, 'A visually scannable symbol attached to a patient, such as a barcode, can provide information to retrieve the identity of the patient and to retrieve an associated acquired medical image 414 or multiple associated acquired images ... The optically
scannable code or marker on the patient's anatomy can also be compared the patient data associated with the acquired medical image to see if the patient's acquired medical image and/or anatomy matches with the patient marker 420 provided').
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Stolkja with the teaching of Gibby for the purpose of displaying patient data in the AR headset, thereby ensuring the surgical outcome is not a poor one (Gibby; col. 2, Ins. 37-60), which saves time and money that would result from incorrect Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolka, in view of Alvi et al. hereinafter Alvi (US 20180247128 A1).

Regarding Claim 4, Stolka discloses the method of claim 1. Stolka fails to explicitly disclose querying a database to determine whether the medical implement is assigned to be used in a medical procedure; and displaying a graphical indicator to a medical professional representing whether the medical implement is associated with the medical procedure. 
Alvi is in the field of surgical tracking (Title and Abstract) and teaches querying a database to determine whether a medical implement (operating room instruments 626) is assigned to be used in a medical procedure (Fig. 6B; [0094], 'The display can be semitransparent permitting the team member to see an operating room table 692, operating room instruments 626, and the surrounding operating room through the heads-up display'; [0095]. 'The primary display area 610 may be used to present useful procedural information into the operating room team member's field of view. In FIG. 6B, the relevant operating room team member is a nurse. For a
nurse, useful procedural information may include the required instruments for the current phase of a procedure. The title 612 on the nurse is primary display 610 reflects the difference in relevant information. the primary display list 614 lists the required instruments and
the current instrument is highlighted 616'); and displaying a graphical indicator (instrument indicator 618) to a medical professional representing whether the medical implement (626) is
associated with the medical procedure (Fig. 6B; [0095], 'In FIG. 6B, the relevant operating room team member is a nurse. For a nurse, useful procedural information may include the required instruments for the current phase of a procedure. The title 612 on the nurse's

use feature extraction from the associated headset's live video data to identify and highlight relevant instruments using an instrument indicator 618. The instrument 628 associated with the instrument indicator 618 may correspond to the highlighted 616 instrument on the primary display 610').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stolka with the teaching of Alvi for the purpose of displaying medical instruments related to the procedure, thereby ensuring that the correct instruments are being used to perform the correct procedures based upon the displayed information (Alvi; Fig. 6B).

Regarding Claim 6, Stolka discloses the method of claim 1. Stolka fails to explicitly disclose retrieving medical information associated with the medical implement that includes
instructional information describing use of the medical implement in a medical procedure.
Alvi is in the field of surgical tracking (Title and Abstract) and teaches retrieving medical information associated with a medical implement (operating room instruments 626) that includes instructional information describing use of the medical implement in a medical procedure (Fig. 6B; [0066], 'The action metadata 308 includes instructions and tools necessary to perform the procedural action'; [0095]. 'The title 612 on the nurse's primary display 610 reflects the difference in relevant information. the primary display list 614 lists the required instruments and the current instrument is highlighted 616. The augmented reality view 600 also includes

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stolka with the teaching of Alvi for the purpose of displaying instruction information for the medical instruments related to the procedure, thereby ensuring that the correct instruments are being used to perform the correct procedures based upon the displayed information (Alvi; Fig. 6B).
Allowable Subject Matter
Claims 10-26 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, no prior art teaches the features “A method for using an augmented reality (AR) display to align a fluoroscopic image with respect to a body of a person and an image projection from an image data set, comprising: detecting visual image data of a portion of the body of a person and a fluoroscopic device, which is mobile with respect to the body of the person, using an optical sensor of the AR display; identifying one or more optical codes on the body of the person and on the fluoroscopic device, wherein one or more optical codes on the body of the person have a fixed position relative to an image visible marker; aligning an image data set of the body of the person using the fixed position of the image visible marker relative to the one or more optical codes on the body of the person as viewed through the AR display; determining a position and orientation of the fluoroscopic device with respect to the body of the person using the one or more optical codes on the fluoroscopic device; generating an image 

Claims 11-25 depend on allowable claim 10

Regarding claim 26, no prior art teaches the features “A method for using an augmented reality (AR) display to align an ultrasonic image with respect to a body of a person, comprising: detecting visual image data of a portion of the body of a person and a ultrasonic transducer using an optical sensor of the AR display; identifying one or more optical codes on the body of the person and on the ultrasonic transducer; determining a position and orientation of the ultrasonic transducer with respect to the body of the person using the one or more optical codes on the ultrasonic transducer; and displaying an ultrasonic image from the ultrasonic transducer that is aligned with the body of the person by referencing the optical codes on the body of the person and the position and orientation of the ultrasonic transducer, using the AR display.

Regarding claim 29, no prior art teaches the features “The method of claim 27, further comprising providing annotations on the image data set to guide position and orientation of the medical implement with respect to the body of the patient and the image data set using the AR headset.
Conclusion
is as follows:
US 20170296292 A1 Systems and methods for surgical imaging are disclosed herein. A head-mountable device (HMD) can include a display configured to provide an image within a field of view of an environment of the HIVID. At least one fiducial marker can be arranged on a surgical patient. At least one sensor can be configured to track a position of the at least one fiducial marker. Three-dimensional image information indicative of one or more internal features of the patient is provided. Based on information from the at least one sensor, a position of the surgical patient can be determined. Based on the determined position of the surgical patient, the HIVID can display at least a portion of the three-dimensional image information superimposed on at least a portion of the surgical patient within the field of view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        6/5/2021